       Case 20-40821                  Doc 13         Filed 03/25/20 Entered 03/25/20 23:48:56                            Desc Imaged
                                                    Certificate of Notice Page 1 of 3
Information to identify the case:

Debtor 1:
                      Jeremy Stevens                                             Social Security number or ITIN:   xxx−xx−1866
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                        Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        Eastern District of Texas                 Date case filed for chapter:        7     3/20/20

Case number:           20−40821

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.        Debtor's full name                     Jeremy Stevens

2.        All other names used in the aka Steven's Fish N Chicken, aka Jeremy Hoot
          last 8 years

3.      Address                                  4312 Canopy Street
                                                 Aubrey, TX 76227

4.      Debtor's attorney                        Jeremy Stevens                                       Contact phone 816−284−5810
                                                 4312 Canopy Street                                   Email ____________________
        Name and address                         Aubrey, TX 76227

5.      Bankruptcy trustee                       Christopher Moser                                    Contact phone (214) 880−1805
                                                 2001 Bryan Street, Suite 1800                        Email ____________________
        Name and address                         Dallas, TX 75201
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 20-40821                      Doc 13           Filed 03/25/20 Entered 03/25/20 23:48:56                                                 Desc Imaged
                                                          Certificate of Notice Page 2 of 3
Debtor Jeremy Stevens                                                                                                                              Case number 20−40821


6. Bankruptcy clerk's office                     Suite 300B                                                                       Hours open Mon−Fri 8am−4pm
                                                 660 North Central Expressway
     Documents in this case may be filed at this Plano, TX 75074                                                                  Contact phone (972)509−1240
     address. You may inspect all records filed
     in this case at this office or online at
     www.pacer.gov.                                                                                                               Date: 3/20/20


7. Meeting of creditors                                  April 20, 2020 at 09:45 AM                                               Location:

     Debtors must attend the meeting to be               The meeting may be continued or adjourned to a                           Plano Event Center, (Use EAST
     questioned under oath. In a joint case,             later date. If so, the date will be on the court                         Parking Lot), 2000 E. Spring
     both spouses must attend. Creditors may
     attend, but are not required to do so.              docket.                                                                  Creek Pkwy., Plano, TX 75074


8. Presumption of abuse                                  The presumption of abuse does not arise.

     If the presumption of abuse arises, you
     may have the right to file a motion to
     dismiss the case under 11 U.S.C. §
     707(b). Debtors may rebut the
     presumption by showing special
     circumstances.


9. Deadlines                                    File by the deadline to object to discharge or                                    Filing deadline: 6/19/20
                                                to challenge whether certain debts are
     The bankruptcy clerk's office must receive dischargeable:
     these documents and any required filing
     fee by the following deadlines.
                                                         You must file a complaint:
                                                         • if you assert that the debtor is not entitled to
                                                           receive a discharge of any debts under any of the
                                                           subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                           or

                                                         • if you want to have a debt excepted from discharge
                                                           under 11 U.S.C § 523(a)(2), (4), or (6).

                                                         You must file a motion:
                                                         • if you assert that the discharge should be denied
                                                           under § 727(a)(8) or (9).


                                                         Deadline to object to exemptions:                                        Filing deadline: 30 days after the
                                                         The law permits debtors to keep certain property as                      conclusion of the meeting of creditors
                                                         exempt. If you believe that the law does not authorize an
                                                         exemption claimed, you may file an objection.


10. Proof of claim                                       No property appears to be available to pay creditors. Therefore, please do not file a
                                                         proof of claim now. If it later appears that assets are available to pay creditors, the clerk
     Please do not file a proof of claim unless          will send you another notice telling you that you may file a proof of claim and stating the
     you receive a notice to do so.                      deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                      The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                         not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                         exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                         www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                         debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                         objection by the deadline to object to exemptions in line 9.

NOTICE: Pursuant to L.R.B.P. 6007 the Trustee may announce at this meeting his intention to abandon specific property of the estate having a total value of not more than $1500.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                      page 2
          Case 20-40821            Doc 13       Filed 03/25/20 Entered 03/25/20 23:48:56                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                 Eastern District of Texas
In re:                                                                                                     Case No. 20-40821-btr
Jeremy Stevens                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0540-4                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 23, 2020
                                      Form ID: 309A                      Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 25, 2020.
db             +Jeremy Stevens,    4312 Canopy Street,    Aubrey, TX 76227-1493
7881015        +Baylor Scott & White,    8686 New Trails Dr STE 100,    The Woodlands, TX 77381-1176
7881018        +Coserv,   PO BOX 734803,    Dallas, TX 75373-4803
7881020         Fcsi,   Po Box,    Tupelo, MS 38803
7881022        +Gator Investment,    7850 NW 146th Street 4th Floor,    Miami Lakes, FL 33016-1521
7881026        +MS Services LLC.,    123 W 1st St., STE 430,    Casper, WY 82601-7502
7881025        +Mustang Water,    7985 FM 2931,   Aubrey, TX 76227-3940
7881033         Nations Direct,    l Corporate DR STE 360,    Lake Zurich, IL 60047
7881027        +PlatePass LLC,    Po Box 25367,   Tempe, AZ 85285-5367
7881029        +Professional Account Management LLC,     PO Box 863867,   Plano, TX 75086-3867
7881030        +The Bank OF Missouri,    PO BOX 85710,    Sioux Falls, SD 57118-5710
7881035        +Transworld System Inc,    1105 Schrock Road STE 300,    Columbus, OH 43229-1174
7881031        +US Postal Federal Credit Union,     7905 Malcolm RD FL 4,   Clinton, MD 20735-1734

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: FCJMOSER Mar 24 2020 06:13:00      Christopher Moser,      2001 Bryan Street, Suite 1800,
                 Dallas, TX 75201-3070
ust            +E-mail/Text: ustpregion06.ty.ecf@usdoj.gov Mar 24 2020 02:22:05         US Trustee,
                 Office of the U.S. Trustee,    110 N. College Ave.,     Suite 300,    Tyler, TX 75702-7231
7881014        +E-mail/Text: bankruptcy@rentacenter.com Mar 24 2020 02:22:42         Acceptance Now,
                 5501 Headquarters,    Plano, TX 75024-5837
7881016         E-mail/Text: cacubankruptcy@cacu.com Mar 24 2020 02:22:14         Community America Credit Union,
                 PO Box 15950,   Lenexa, KS 66285
7881017        +EDI: CACINC.COM Mar 24 2020 06:13:00      Consumer Adj Co.,      4121 Union Road STE 201,
                 Saint Louis, MO 63129-1070
7881019        +E-mail/PDF: creditonebknotifications@resurgent.com Mar 24 2020 02:29:05          Credit One Bank,
                 PO BOX 98872,   Las Vega, NV 89193-8872
7881021        +EDI: TCISOLUTIONS.COM Mar 24 2020 06:13:00        First Access,    PO Box 89028,
                 Siox Falls, SD 57109-9028
7881023         E-mail/Text: ml-ebn@missionlane.com Mar 24 2020 02:21:19         Lendup Card,
                 PO BOX 105286 SW 1340,    Atlanta, GA 30304
7881032         E-mail/Text: ml-ebn@missionlane.com Mar 24 2020 02:21:19         Mission Lane Tab Bank,
                 PO Box 105286 SW 1340,    Atlanta, GA 30304
7881024        +E-mail/Text: carla.reed@mazuma.org Mar 24 2020 02:22:34         Mazuma Credit Union,    7260 W 135St,
                 Overland Park, KS 66223-1258
7881028        +E-mail/Text: bankruptcypgl@plaingreenloans.com Mar 24 2020 02:22:27         Plain Green LLC,
                 93 Mack Road Suite 600 PO BOX 270,    Box Elder, MT 59521-0270
7881034        +EDI: PHINELEVATE Mar 24 2020 06:13:00       Rise,    4150 International. STE 300,
                 Fort Worth, TX 76109-4819
                                                                                                 TOTAL: 12

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 25, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 20, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
